774 F.2d 1081
Rhonda Ann GARDNER, Petitioner,v.LIBRARY OF CONGRESS, Respondent.Undocketed No. FMCS83K/23185.
United States Court of Appeals,Federal Circuit.
Sept. 26, 1985.

Rhonda Ann Gardner, submitted pro se.
Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Sandra P. Spooner, Asst. Director and Helene M. Goldberg, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., submitted for respondent.
Before MARKEY, Chief Judge, NIES, and NEWMAN, Circuit Judges.


1
ORDER*


2
Petitioner has filed a direct appeal seeking review of her removal from employment with the Library of Congress.  Because the Library is part of the Legislative Branch, its employees are not in the competitive service, 5 U.S.C. Sec. 2102, and may not appeal adverse actions to the Merit Systems Protection Board (Board).


3
Our jurisdiction to consider appeals of adverse actions is limited to those determined in final decisions of the Board.  5 U.S.C. Secs. 7703(b)(2);  7703(d);  28 U.S.C. Sec. 1295(a)(9).  This court is therefore without jurisdiction to consider the present appeal.  It is therefore

ORDERED:

4
Respondent's motion to dismiss is granted.



*
 This Order was issued in unpublished form on September 9, 1985.  It is converted to published form in response to respondent's motion filed September 23, 1985